Exhibit 4.(b)(5) EXECUTION VERSION Casino, Guichard-Perrachon S.A., Companhia Brasileira de Distribuição, Via Varejo S.A., Nova Pontocom Comércio Eletrônico S.A., Bruxelas Empreendimentos e Participações S.A., AND Cnova N.V. Framework and IPO Agreement relating to the creation of the Cnova Group Dated as of July11, 2014 TABLE OF CONTENTS 1. DEFINITIONS,INTERPRETATION 7 1.1. DEFINITIONS 7 1.2. INTERPRETATIONS 15 2. THE ASIAN REORGANIZATION 16 2.1. SALE OF C-ASIA SHARES HELD BY QUINAM TO CD INTERNATIONAL 16 2.2. CAPITAL INCREASE OF E-CAVI TO BE SUBSCRIBED FOR BY CAVI 16 2.3. CGP’S UNDERTAKING 16 3. THE NOVA REORGANIZATION 16 3.1. DROP DOWN OF NOVA’S ASSETS 16 3.2. REORGANIZATION OF THE SHAREHOLDING IN NOVA OPCO 17 4. THE CNOVA CONTRIBUTIONS 17 4.1. PRE-CONTRIBUTION REBALANCING OF THE SHARE CAPITAL OF CNOVA 17 4.2. CNOVA RESOLUTIONS AND SHARE SPLIT 18 4.3. CONTRIBUTION BY CGP OF THE CE SHARES TO CNOVA 18 4.4. CONTRIBUTION BY ÉXITO OF AN INTEREST IN JV CD COLOMBIA TO CNOVA 19 4.5. CONTRIBUTION BY DUTCH HOLDCO OF THE NOVA OPCO SHARES TO CNOVA 19 4.6. CAPITAL OF CNOVA FOLLOWING THE SHARE SPLIT AND THE CNOVA CONTRIBUTIONS 20 4.7. DOUBLE VOTING RIGHTS 20 5. GOVERNING DOCUMENTS AND ADDITIONAL MATTERS CONCERNING CNOVA 21 5.1. ARTICLES OF ASSOCIATION AND RULES FOR THE BOARD OF DIRECTORS 21 5.2. BOARD AND MANAGEMENT OF CNOVA AT CLOSING 22 5.3. RELATED-PARTY AGREEMENTS 22 6. CLOSING 23 6.1. COORDINATION OF THE PROJECT 23 6.2. CLOSING DATE 23 6.3. DEEMED ORDER OF CLOSING 23 7. CONDITIONS PRECEDENT TO CLOSING 23 7.1. JOINING PARTIES 23 7.2. SHAREHOLDER APPROVALS 24 7.3. CONTRIBUTION AUDITORS’ STATEMENTS 24 7.4. NO INJUNCTIONS OR RESTRAINTS 24 7.5. CONTRIBUTIONS CROSS-CONDITIONAL 24 8. COVENANTS 24 8.1. ORDINARY COURSE OF BUSINESS 24 2 8.2. REGULATORY APPROVALS 25 8.3. CHANGE OF CONTROL PROVISIONS 25 8.4. ASSIGNMENT OF LIQUIDITY ARRANGEMENTS WITH BENEFICIARIES OF MANAGEMENT INCENTIVE PLANS 25 8.5. NEW MANAGEMENT INCENTIVE PLAN 26 8.6. VOTES; WRITTEN RESOLUTIONS; OTHER ACTIONS 26 8.7. U.S. SECURITIES LAW COMPLIANCE 26 8.8. MISALLOCATED ASSETS 26 9. REPRESENTATIONS AND WARRANTIES 26 9.1. ORGANIZATION, GOOD STANDING AND QUALIFICATION 27 9.2. CAPITALIZATION AND TITLE TO SHARES 27 9.2.1. CE 27 9.2.2. Nova OpCo 28 9.3. AUTHORITY; VALIDITY OF AGREEMENTS 28 9.4. NO CONFLICTS 29 9.5. LEGAL PROCEEDINGS AND LIABILITIES 29 9.6. SUFFICIENCY OF ASSETS 30 10. TERMINATION 30 10.1. TERMINATION BY MUTUAL CONSENT 30 10.2. TERMINATION BY ANY OF CGP, CBD AND VV 30 11. IPO OF CNOVA 30 11.1. UNDERTAKINGS IN RESPECT OF IPO 30 11.2. IPO IMPLEMENTATION 31 11.3. GOVERNANCE IMPLEMENTED FOR THE PURPOSE OF THE IPO 31 11.4. CONSEQUENCE OF DELAYED IPO 32 12. PUBLICITY 32 13. MISCELLANEOUS 33 13.1. JOINING PARTIES 33 13.2. NOTIFICATIONS 33 13.3. FURTHER ACTION 34 13.4. NO JOINT LIABILITY 34 13.5. INVALID PROVISIONS 34 13.6. AMENDMENT 34 13.7. COSTS 34 13.8. CONSEQUENCES OF TERMINATION 35 13.9. NO IMPLIED WAIVER; NO FORFEITURE OF RIGHTS 35 13.10. NO RESCISSION; EXCLUSION 35 13.11. LANGUAGE 35 3 13.12. ASSIGNMENT AND ENCUMBRANCES 35 13.13. LAW AND JURIDICTION 35 13.14. COUNTERPARTS 36 13.15. EFFECTIVENESS AND ENFORCEABILITY 36 EXHIBITA 43 EXHIBITB 48 EXHIBITC 49 SCHEDULES 51 4 FRAMEWORK AND IPO AGREEMENT AMONG: 1.
